Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Detailed Action
Claims 1-20 are pending. Claim 1 has been amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards a method for monetizing financial brokerage accounts. The computer-implemented method involves mining data from a financial brokerage account of a customer. The mined data is monetized. The unlimited number of free trades for an unlimited period of time is provided to the customer. The spread between bid and ask price are eliminated in free trades of commission free trades. The free trades are comprised of no load on mutual fund transactions.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action.

Waelbroeck et al, in view of US20120221486, Leidner et al, and further in view of US20100325062, O’Shaughnessy et al,) does not teach:
storing in an information repository input data received online for a customer of a financial brokerage system;
creating an individual profile for the customer describing attributes of the customer based on the input data of the customer stored in the information repository;
automatically classifying the customer in one or more taxonomies based on the individual profile for the customer, each one of the one or more taxonomies being subject to a distinct set of rules satisfying criteria of the financial brokerage system;
receiving, for each of a plurality of users including the customer, respective first transactional data indicative of one or more transactions involving the respective user and respective first behavioral data indicative of one or more behaviors of the respective user;
executing an unsupervised machine-learning clustering algorithm using the first transactional data and the first behavioral data of the plurality of users to generate one or more profile clusters;
mining data from the individual profile for the customer and the one or more taxonomies;
executing a supervised machine-learning classification algorithm using the mined data in real-time to classify the customer in a first profile cluster of the one or more profile clusters, wherein the first profile cluster monetizes the mined data in real-time to predict customer behavior subject to the distinct set of rules;
providing, via a website over the internet, the customer with free trades on a display screen of a device, wherein the at least one computer module monetizes the mined data by performing data analytics including automatically generating in real-time a new set of rules to learn customer behavior and to predict subsequent customer behavior, the new set of rules being generated in response to change in attributes of the customer;
receiving, for the user, at least one of second transactional data or second behavioral data subsequent to predicting the customer behavior;
updating in real-time over the internet on an on-going basis at least one of the unsupervised machine-learning clustering algorithm or the supervised machine-learning classification algorithm based on the predicted customer behavior and the at least one of the second transactional data or the second behavioral data, wherein the updating includes modifying the set of rules for the machine-learning classification algorithm; and


For this reason claim 1 is deemed to be allowable over the prior art of record and it’s respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691